UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-K/A (Amendment No. 2) x Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2010 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file no. 0-23791 SONOSITE, INC. (Exact name of registrant as specified in its charter) Washington 91-1405022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 21919 30th Drive S.E. Bothell, WA 98021-3904 (425) 951-1200 (Address and telephone number of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes ¨ No x The aggregate market value of the voting stock held by nonaffiliates of the registrant, based on the closing sale price of the registrant’s Common Stock on June30, 2010 as reported on the Nasdaq Global Select Market, was $346,077,099. As of February23, 2011, there were 13,609,334 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III of this report, to the extent not set forth herein, is incorporated by reference from the registrant’s definitive proxy statement relating to the annual meeting of shareholders to be held in 2010, which definitive proxy statement shall be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates. EXPLANATORY NOTE The purpose of this Amendment No. 2 to our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the Securities and Exchange Commission on March 16, 2011, is to amend and restate the Exhibit Index incorporated by reference in Item 15(a)(3) in order to correct the footnote to Exhibit 3.1 indicating the filing thereof from which such exhibit is incorporated by reference and for Exhibit 3.1 the exhibit number related to the filing thereof from which the exhibit is incorporated by reference. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the registrant is filing the following additional exhibits herewith: • 31.3 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002; • 31.4 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002; Except as described above, no other amendments are being made to the registrant’s Form 10-K filed on March 16, 2011 and this Amendment No. 2 to the Annual Report on Form 10-K does not reflect the occurrence of any events thereafter. PART IV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Documents filed as part of this report: (3) Exhibits. Exhibit No. Description 1.1(K) Underwriting Agreement between J.P. Morgan Securities Inc. and the registrant dated July10, 2007 (exhibit1.1) 2.1(R) Share Purchase Agreement dated May 26, 2010 by and among SonoSite, Inc., VisualSonics, Inc., the Shareholders of VisualSonics, Inc. and the Shareholders’ Agent (exhibit 2.1) 3.1(W) Amended and Restated Articles of Incorporation of the registrant (exhibit10.1) 3.2(A) Amended and Restated Bylaws of the registrant (exhibit3.1) 4.1(K) First Supplemental Indenture between Wells Fargo Bank, NA and the registrant dated July16, 2007 (exhibit4.1) 4.2(M) Amended and Restated Rights Agreement dated November28, 2007 by and between the registrant and Computershare Trust Company N.A. (exhibit4.1) 4.3(M) Form of Rights Certificate (exhibit4.2) 10.1(F) 1998 Stock Option Plan, as amended and restated (exhibit10.1) 10.2(U) Terms of Stock Option Grant Program for Nonemployee Directors under the SonoSite, Inc. 1998 Stock Option Plan (exhibit10.2) 10.3(G) 1998 Nonofficer Employee Stock Option Plan, as amended and restated (exhibit10.1) 10.4(D) Nonemployee Director Stock Option Plan, as amended and restated (exhibit10.3) 10.5(B) Management Incentive Compensation Plan (exhibit10.5) 10.6(U) Technology Transfer and License Agreement between ATL Ultrasound, Inc. and the registrant, effective as of April6, 1998, as amended (exhibit10.9) 10.7(E) Third Amendment to Technology Transfer and License Agreement between ATL Ultrasound, Inc. and the registrant, dated as of March 10, 2000 (exhibit10.9) 10.8(C) Option Notice Agreement, dated July17, 2000, between the registrant and Michael J. Schuh (exhibit99.1) 10.9(H) 2005 Employee Stock Purchase Plan (exhibit10.2) 10.10(I) 1998 Stock Option Plan Stock Option Award Agreement (exhibit10.1) 10.11(J) Terms of Stock Option Grant Program for Nonemployee Directors under the SonoSite, Inc. 2005 Stock Incentive Plan (exhibit10.1) 10.12(J) 2005 Stock Incentive Plan Stock Option Agreement (Non Statutory) (exhibit10.2) 10.13(J) 2005 Stock Incentive Plan Restricted Stock Unit Agreement (exhibit10.3) 10.14(L) Call Option Transaction Confirmation, dated as of July 11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, National Association (exhibit10.1) 10.15(L) Warrant Transaction Confirmation, dated as of July11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, National Association (exhibit10.2) 10.16(V) Form of Partial Unwind Agreement with respect to the Note Hedge Transaction Confirmation dated July 11, 2007, by and between SonoSite, Inc. and JP Morgan Chase Bank, NA (exhibit 10.1) 10.17(V) Form of Partial Unwind Agreement with respect to the Warrant Confirmation dated July 11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, NA (exhibit 10.2) 10.18(N) Amended and Restated 2005 Stock Incentive Plan (exhibit 99.1) 10.19(O) FY2010 Variable Incentive Bonus Plan (exhibit 10.1) 10.20(P) Form of Senior Management Employment Agreement by and between SonoSite, Inc. and each of its Named Executive Officers (exhibit 10.20) 10.21(Q) Form of Indemnification Agreement by and between SonoSite, Inc. and each of its Named Executive Officers (exhibit 10.21) 10.22(S)* Confidential Settlement and License Agreement dated October 16, 2009 by and between SonoSite, Inc. and General Electric Company (exhibit 10.22) 10.23(T) Separation Agreement and General Release dated January 14, 2011 by and between SonoSite, Inc. and Michael Schuh (exhibit 10.1) 21.1** Subsidiaries of the registrant 23.1** Consent of KPMG LLP, independent registered public accounting firm 24.1** Power of attorney (contained on signature page) 31.1** Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.2** Certification of Principal Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.3† Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.4† Certification of Principal Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of Principal Executive Officer pursuant to 18U.S.C. Section1350 (Section906 of the Sarbanes-Oxley Act of 2002) 32.2** Certification of Principal Financial Officer pursuant to 18U.S.C. Section1350 (Section906 of the Sarbanes-Oxley Act of 2002) † Filed herewith. * Confidential treatment requested. ** Previously filed. (A) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q filed on November 9, 2010. (B) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-K for the year ended December31, 1998 filed on March22, 1999. (C) Incorporated by reference to the designated exhibit included in SonoSite’s registration statement on FormS-8 (Registration No.333-51820) filed on December14, 2000. (D) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on February 7, 2006. (E) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-K for the year ended December31, 2001 filed on February22, 2002. (F) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended March31, 2002 filed on May13, 2002. (G) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended June30, 2002 filed on August13, 2002. (H) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on April28, 2005. (I) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended June30, 2005 filed on August9, 2005. (J) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on February7, 2006. (K) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on July16, 2007. (L) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q filed on August9, 2007. (M) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on November29, 2007. (N) Incorporated by reference to the designated exhibit included in SonoSite’s registration statement on FormS-8 filed on May2, 2008. (O) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-Q for the quarter ended March31, 2010 and filed on May7, 2010. (P) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K filed on March12, 2009. (Q) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K filed on March 26, 2010. (R) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K/A filed on December 7, 2010. (S) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K/A filed on September 7, 2010. (T) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K filed on January 18, 2011. (U) Incorporated by reference to the designated exhibit included in SonoSite’s Registration Statement on Form S-1 (Registration No. 333-714157) filed on March 10, 1999. (V) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K filed on November 2, 2008. (W) Incorporated by reference to the designated exhibit included in SonoSite's report on Form 8-K filed on April 23, 2010. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this Amendment No.2 to the Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. SONOSITE, INC. By /s/ Marcus Y. Smith Marcus Y. Smith Senior Vice President and Chief Financial Officer Date: September 1, 2011 INDEX TO EXHIBITS Exhibit No. Description 1.1(K) Underwriting Agreement between J.P. Morgan Securities Inc. and the registrant dated July10, 2007 (exhibit1.1) 2.1(R) Share Purchase Agreement dated May 26, 2010 by and among SonoSite, Inc., VisualSonics, Inc., the Shareholders of VisualSonics, Inc. and the Shareholders’ Agent (exhibit 2.1) 3.1(W) Amended and Restated Articles of Incorporation of the registrant (exhibit10.1) 3.2(A) Amended and Restated Bylaws of the registrant (exhibit3.1) 4.1(K) First Supplemental Indenture between Wells Fargo Bank, NA and the registrant dated July16, 2007 (exhibit4.1) 4.2(M) Amended and Restated Rights Agreement dated November28, 2007 by and between the registrant and Computershare Trust Company N.A. (exhibit4.1) 4.3(M) Form of Rights Certificate (exhibit4.2) 10.1(F) 1998 Stock Option Plan, as amended and restated (exhibit10.1) 10.2(U) Terms of Stock Option Grant Program for Nonemployee Directors under the SonoSite, Inc. 1998 Stock Option Plan (exhibit10.2) 10.3(G) 1998 Nonofficer Employee Stock Option Plan, as amended and restated (exhibit10.1) 10.4(D) Nonemployee Director Stock Option Plan, as amended and restated (exhibit10.3) 10.5(B) Management Incentive Compensation Plan (exhibit10.5) 10.6(U) Technology Transfer and License Agreement between ATL Ultrasound, Inc. and the registrant, effective as of April6, 1998, as amended (exhibit10.9) 10.7(E) Third Amendment to Technology Transfer and License Agreement between ATL Ultrasound, Inc. and the registrant, dated as of March 10, 2000 (exhibit10.9) 10.8(C) Option Notice Agreement, dated July17, 2000, between the registrant and Michael J. Schuh (exhibit99.1) 10.9(H) 2005 Employee Stock Purchase Plan (exhibit10.2) 10.10(I) 1998 Stock Option Plan Stock Option Award Agreement (exhibit10.1) 10.11(J) Terms of Stock Option Grant Program for Nonemployee Directors under the SonoSite, Inc. 2005 Stock Incentive Plan (exhibit10.1) 10.12(J) 2005 Stock Incentive Plan Stock Option Agreement (Non Statutory) (exhibit10.2) 10.13(J) 2005 Stock Incentive Plan Restricted Stock Unit Agreement (exhibit10.3) 10.14(L) Call Option Transaction Confirmation, dated as of July 11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, National Association (exhibit10.1) 10.15(L) Warrant Transaction Confirmation, dated as of July11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, National Association (exhibit10.2) 10.16(V) Form of Partial Unwind Agreement with respect to the Note Hedge Transaction Confirmation dated July 11, 2007, by and between SonoSite, Inc. and JP Morgan Chase Bank, NA (exhibit 10.1) 10.17(V) Form of Partial Unwind Agreement with respect to the Warrant Confirmation dated July 11, 2007, by and between SonoSite, Inc. and JPMorgan Chase Bank, NA (exhibit 10.2) 10.18(N) Amended and Restated 2005 Stock Incentive Plan (exhibit 99.1) 10.19(O) FY2010 Variable Incentive Bonus Plan (exhibit 10.1) 10.20(P) Form of Senior Management Employment Agreement by and between SonoSite, Inc. and each of its Named Executive Officers (exhibit 10.20) 10.21(Q) Form of Indemnification Agreement by and between SonoSite, Inc. and each of its Named Executive Officers (exhibit 10.21) 10.22(S)* Confidential Settlement and License Agreement dated October 16, 2009 by and between SonoSite, Inc. and General Electric Company (exhibit 10.22) 10.23(T) Separation Agreement and General Release dated January 14, 2011 by and between SonoSite, Inc. and Michael Schuh (exhibit 10.1) 21.1** Subsidiaries of the registrant 23.1** Consent of KPMG LLP, independent registered public accounting firm 24.1** Power of attorney (contained on signature page) 31.1** Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.2** Certification of Principal Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.3† Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.4† Certification of Principal Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of Principal Executive Officer pursuant to 18U.S.C. Section1350 (Section906 of the Sarbanes-Oxley Act of 2002) 32.2** Certification of Principal Financial Officer pursuant to 18U.S.C. Section1350 (Section906 of the Sarbanes-Oxley Act of 2002) † Filed herewith. * Confidential treatment requested. ** Previously filed. (A) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q filed on November 9, 2010. (B) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-K for the year ended December31, 1998 filed on March22, 1999. (C) Incorporated by reference to the designated exhibit included in SonoSite’s registration statement on FormS-8 (Registration No.333-51820) filed on December14, 2000. (D) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on February 7, 2006. (E) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-K for the year ended December31, 2001 filed on February22, 2002. (F) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended March31, 2002 filed on May13, 2002. (G) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended June30, 2002 filed on August13, 2002. (H) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on April28, 2005. (I) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q for the quarter ended June30, 2005 filed on August9, 2005. (J) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on February7, 2006. (K) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on July16, 2007. (L) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form10-Q filed on August9, 2007. (M) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form8-K filed on November29, 2007. (N) Incorporated by reference to the designated exhibit included in SonoSite’s registration statement on FormS-8 filed on May2, 2008. (O) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-Q for the quarter ended March31, 2010 and filed on May7, 2010. (P) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K filed on March12, 2009. (Q) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K filed on March 26, 2010. (R) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K/A filed on December 7, 2010. (S) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 10-K/A filed on September 7, 2010. (T) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K filed on January 18, 2011. (U) Incorporated by reference to the designated exhibit included in SonoSite’s Registration Statement on Form S-1 (Registration No. 333-714157) filed on March 10, 1999. (V) Incorporated by reference to the designated exhibit included in SonoSite’s report on Form 8-K filed on November 2, 2008. (W)
